This is an appeal by defendant from an order denying his motion for a change of the place of trial. The only question raised on the appeal is the sufficiency of the affidavit of the plaintiff touching the place of residence of the defendant, it being the contention of the appellant that the statements contained in said affidavit are based merely on hearsay, and consequently raised no conflict with the statements contained in the affidavit of the defendant. It is quite plain, however, from a perusal of the plaintiff's affidavit that the statements referred to are positive in character, and not subject to the criticism of the appellant in the respect mentioned. They were sufficient to raise a substantial conflict on the question of the defendant's residence, in view of which the conclusion of the trial court will not be disturbed upon appeal.
The order is affirmed. *Page 306